COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00045-CR


Adan Martinez                          §    From the 371st District Court

                                       §    of Tarrant County (1219208D)

v.                                     §    March 14, 2013

                                       §    Per Curiam

The State of Texas                     §    (nfp)

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS



                                   PER CURIAM
                       COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-13-00045-CR


ADAN MARTINEZ                                                    APPELLANT

                                         V.

THE STATE OF TEXAS                                                     STATE


                                      ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                       MEMORANDUM OPINION1

                                      ----------

      Adan Martinez attempts to appeal from his conviction and fifteen-year

sentence for aggravated kidnapping.

      The trial court sentenced appellant on October 17, 2011.       Because

appellant did not file a motion for new trial, his notice of appeal was due

November 16, 2011. See Tex. R. App. P. 26.2(a)(1). Appellant did not file a

notice of appeal until February 1, 2013 (which he mailed on January 28, 2013).
      1
      See Tex. R. App. P. 47.4.


                                          2
We have received no response to our February 5, 2013 inquiry regarding

jurisdiction.

       Because appellant did not timely invoke the jurisdiction of this court,2 we

dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f); Olivo v.

State, 918 S.W.2d 519, 522–23 (Tex. Crim. App. 1996).


                                                      PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 14, 2013




       2
        Even if appellant’s notice of appeal had been timely, the trial court’s
certification of his right to appeal correctly states that this “is a plea-bargain case,
and the defendant has NO right of appeal.” See Tex. R. App. P. 25.2(a)(2), (d).


                                           3